Title: From John Adams to Wilhem & Jan Willink, 15 October 1782
From: Adams, John
To: Willink, Wilhem & Jan (business)



Hague 15th. Octr. 1782
Gentlemen

In Answer to the Question contained in your Favor of yesterday, I would observe, that I must depend upon Post-Horses and Postilions on the Road, and shall have Occasion for the Amsterdam Coachman and Horses only as far as Utrecht. But You will have the Goodness to desire the Coachmaster at Amsterdam to write to some Person in Utrecht to procure me a fresh supply of Horses when I shall arrive there. For the Remainder of the Journey I must take Post Horses.

It is at your Choice, Gentlemen, to pay the Hire of the Coach now, or upon my Return.
There is one favor more, Gentlemen, that I have to ask, and that is, that You will be kind enough to furnish me with a Letter of Credit to some Banker at Paris for Cash to bear my Expences while there.

With great Esteem, I have the honor to be, &c

